Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment, dated November 5, 2020, has been received. By way of this amendment, Applicant has amended 1-10, 14, and 19, cancelled claims 11-13, 15-18, and 20-23, and added new claims 24-32.
	Claims 1-10, 14, 19, and 24-32 are currently pending in the application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect a specific species of cell comprising a vector (for example, a hematopoietic stem cell (HSC), a hematopoietic progenitor cell (HPC), a myeloid/monocyte-committed progenitor cell, a macrophage or a monocyte).
Elect a species of additional therapy or combination of therapies used in conjunction with the cell comprising a vector (for example, a tumor associated antigen (TAA)-specific T-cell, an immune checkpoint inhibitor, a and/or 1-methyl-tryptophan (1-MT)); if electing a tumor 
Elect a specific species of cytokine encoded by the vector.
Elect a specific species of cancer; if electing a solid tumor, elect an ultimate species of solid tumor.
Elect either with OR without a tissue specific promoter operably linked to the nucleotide sequence encoding the cytokine; if electing with, elect a specific species of tissue specific promoter.
If Applicant elects the species of tumor associated antigen (TAA)-specific T-cell, Applicant is further required to elect either a chimeric antigen receptor (CAR), a transgenic T cell receptor (TCR), or both.
If Applicant elects the species of tumor associated antigen (TAA)-specific T-cell, Applicant is further required to elect either with OR without the disruption of at least one endogenous gene; if electing with, elect a specific species of endogenous gene to be disrupted.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

 lack unity of invention because even though the inventions of these groups require the technical feature of administering a hematopoietic stem cell (HSC), a hematopoietic progenitor cell (HPC), a myeloid/monocyte-committed progenitor cell, a macrophage or a monocyte comprising a vector to a patient in need thereof, wherein the vector comprises at least one mir-130a and/or mir-126 target sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gentner (Sci. Transl. Med., 2(58):58ra84, cited in IDS).
Gentner teaches the use of a vector containing a miR-126 sequence in a hematopoietic stem cell (HSC) (page 6, left column, second paragraph). Gentner further teaches that this vector can be combined with expression of a GALC sequence within the vector (Figure 5a), and that doing so was useful in creating a population of HSCs which could produce GALC for the purpose of treating globoid cell leukodystrophy (page 6, right column, second paragraph and Figure 6a).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644